Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 10, 12, 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,487,582 to Bourgeois et al.
With regard to claim 1, a housing member (10) to be wound around a grip that can be attached to a vehicle interior member, comprising: a sheet-shaped main body is capable of being fixed to a grip by connecting the inner fixation portion and the outer fixation portion, and the inner fixation portion and the housing portion are adjacent or proximal to each other (fig. 5 shows the main body fixed to a handle 36 via inner and outer fixation portions).
With regard to claim 3, wherein a pull portion (42) is provided on the outer side of the main body (fig. 6).
With regard to claim 5, wherein a convex portion and a concave portion are provided at one end of the main body - fig. 6 shows both convex portions (outer side of curve) and concave portions (inner side of curve) on the binding member 26 at each end of the main body.
With regard to claim 7, wherein the inner fixation portion is provided at the convex portion, and the outer fixation portion is provided at the other end of the main body (figs. 6-7 show inner fixation portion 24 provided at convex portion and outer fixation portion 32 provided at the other end).
With regard to claims 10, 12, 14, wherein the tool housing member (18) can be wound with the housing portion being interposed between the attachment portions (24, 32) and abutting against an inner side of the grip portion, and with the pull portion (42) being positioned proximal to a side surface joined to the inner side of the grip portion (42 is proximal a side surface that is then joined to an inner side of grip portion – see figs. 5-6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8-9, 11, 13, 15, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,487,582 to Bourgeois et al in view of US 10,343,575 to Lynn et al
As discussed above and with regard to claim 2, Bourgeois discloses the invention substantially as claimed including a housing member (10) to be wound around a grip that can be attached to a vehicle interior member.  Bourgeois disclose the main body housing to be wrapped around a handle (36) of a luggage bar and with the housing portion arranged along a longer direction of the handle portion, and further disclose (PAR 7-8) being wrapped around “like” structures, but do not explicitly disclose a grip handle attached to a vehicle interior.  Lynn shows a similar housing member that houses a tool and wraps around a handle, i.e. grip portion in shape of a bar, on the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Lynn to Bourgeois.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of attaching a wrap around housing member on the grip portion of a handle on the interior of a vehicle.
With regard to claim 4, wherein a pull portion (42) is provided on the outer side of the main body (fig. 6).
With regard to claim 6, wherein a convex portion and a concave portion are provided at one end of the main body - fig. 6 shows both convex portions (outer side of curve) and concave portions (inner side of curve) on the binding member 26 at each end of the main body.
With regard to claim 8, wherein the inner fixation portion is provided at the convex portion, and the outer fixation portion is provided at the other end of the main body (figs. 6-7 show inner fixation portion 24 provided at convex portion and outer fixation portion 32 provided at the other end).
With regard to claims 9, 11, 13, 15, wherein the tool housing member (18) can be wound with the housing portion being interposed between the attachment portions (24, 32) and abutting against an inner side of the grip portion, and with the pull portion (42) being positioned proximal to a side surface joined to the inner side of the grip portion (42 is proximal a side surface that is then joined to an inner side of grip portion – see figs. 5-6).
Claims 16-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,487,582 to Bourgeois et al in view of US 2002/0066164 to White.
As discussed above and with regard to claims 16-20, Bourgeois discloses the invention substantially as claimed including a housing member (10) to be wound around a grip that can be attached to a vehicle interior member.  Bourgeois disclose the main body housing to be wrapped around a handle (36) of a luggage bar and with the housing portion arranged along a longer direction of the handle portion, and further disclose (PAR 7-8) being wrapped around “like” structures, but do not explicitly disclose a grip handle capable of rotating about a shaft portion at the attachment portion.  White discloses a handle portion having a grip that rotates about a shaft of the handle (figs. 1-4 of White). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of White to Bourgeois.   A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of attaching a wraparound housing member on the grip portion of a rotatable handle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

3/26/2022